 


110 HR 1900 IH: To amend title 38, United States Code, to extend eligibility for pension benefits under laws administered by the Secretary of Veterans Affairs to veterans who received an expeditionary medal during a period of military service other than a period of war.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1900 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Rahall introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend eligibility for pension benefits under laws administered by the Secretary of Veterans Affairs to veterans who received an expeditionary medal during a period of military service other than a period of war. 
 
 
1.Extension of eligibility for veterans pension benefits to veterans who received an expeditionary medal for a period of military service other than a period of war
Section 1501(4) of title 38, United States Code, is amended by adding at the end the following new sentence: Such term includes, in the case of any veteran, any period of active military, naval, or air service not covered by the preceding sentence for which the veteran received an expeditionary medal..  
 
